Exhibit 10.2

 

Confidential Draft

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

(As Amended and Restated Effective January 2, 2020)

 

This Executive Employment Agreement (this “Agreement”) is made by and between
Nabors Industries Ltd. (together with its successors and assigns permitted under
this Agreement, “Nabors Bermuda”), Nabors Industries, Inc. (together with its
successors and assigns permitted under this Agreement, “Nabors Delaware”)
(Nabors Bermuda and Nabors Delaware collectively referred to herein as “the
Company”), and William Restrepo (the “Executive”), effective as of January 2,
2020 (the “Effective Date”). Whenever there is a reference to an obligation of
“Company” in this Agreement, that reference is to an obligation of Nabors
Bermuda and Nabors Delaware jointly and severally, unless indicated otherwise.

 

W I T N E S S E T H

 

WHEREAS, the Company and Executive previously entered into that certain
Executive Employment Agreement effective as of March 3, 2014, as amended (the
“Prior Agreement”); and

 

WHEREAS, the parties now desire to amend and restate the Prior Agreement and
enter into this Agreement, which supersedes and replaces the Prior Agreement in
its entirety, to govern Executive’s employment with the Company, and to allocate
between Nabors Bermuda and Nabors Delaware the various obligations to provide
compensation to Executive.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are mutually acknowledged, Nabors Bermuda, Nabors Delaware and
Executive (individually a “Party” and collectively the “Parties”) agree as
follows:

 

Article I
DEFINITIONS

 

Section 1.1            “Affiliate” of a person or other entity shall mean a
person or other entity that directly or indirectly controls, is controlled by,
or is under common control with, the person or other entity specified. Fifty
percent (50%) of the equity ownership shall conclusively establish control for
purposes of this definition.

 

Section 1.2            “Annual Bonus” shall mean the amounts calculated as set
forth in Section 3.1(b).

 

Section 1.3            “Base Salary” shall mean the salary provided for in
Section 3.1(a) below or any increased salary granted to Executive pursuant to
Section 3.1(a).

 

Section 1.4            “Business” shall mean any or all of the following (i) the
operation and marketing of land drilling rigs, land workover and well-servicing
rigs, and offshore platform workover and drilling rigs; (ii) the provision of a
wide range of ancillary well-site services including engineering, construction,
logistics, maintenance, well logging, directional drilling, pressure pumping,
rig instrumentation, data collection and other support services; and (iii) any
other line of business if, at the time Executive’s employment with the Company
is terminated, such other line of business for each of the previous three (3)
fiscal years constituted at least twenty percent (20%) of the Company’s
operating income; provided, however, that in no event shall the Business include
the E&P, midstream, or manufacturing business; and provided, further, that no
third-party entity shall be considered engaged in a Business unless at least
twenty percent (20%) of its operating income during its preceding last full
fiscal year was derived from such Business (it being understood that in no event
can Executive exercise control over the day-to-day management of such Business
on behalf of any third party).

 



 

 

 

Section 1.5            “Cause” shall mean a good faith determination by the
Nabors Bermuda Board that one or more of the following events exists or has
occurred:

 

(a)            a material act or acts of dishonesty or disloyalty by Executive
which could or has materially and adversely affected the Company;

 

(b)            Executive’s material breach of any of his obligations under this
Agreement which, if correctable, remains uncorrected for 90 days following
written notice specifying such breach given to Executive by the Board of
Directors;

 

(c)            Executive’s material breach of any of the Company’s personnel
policies which, if correctable, remains uncorrected for 90 days following
written notice specifying such breach given to Executive by the Board of
Directors;

 

(d)            Executive’s gross negligence or willful misconduct in performance
of the duties and services required of him pursuant to this Agreement, including
any intentional acts of discrimination or harassment;

 

(e)            Executive’s conviction of any felony;

 

(f)             Executive’s conviction of any crime involving moral turpitude;
or

 

(g)            Executive’s act or acts which are materially detrimental to the
image or reputation of the Company or acts which did or could result in material
financial loss to the Company.

 

Section 1.6             A “Change in Control” shall mean the occurrence of any
one of the following events:

 

(a)            any “person,” as such term is used in Sections 3(a)(9), 13(d) and
14d(3) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
becomes a “beneficial owner,” as such term is used in Rule 13d-3 promulgated
under the Exchange Act, of fifty percent (50%) or more of the Voting Stock of
Nabors Bermuda;

 

(b)            the Nabors Bermuda Board or the shareholders of Nabors Bermuda
adopt any plan or proposal which would result directly or indirectly in the
liquidation, transfer, sale or other disposal of all or substantially all of the
assets of Nabors Bermuda;

 

(c)            all or substantially all of the assets or business of Nabors
Bermuda are disposed of pursuant to a sale, merger, consolidation or other
transaction;

 



 2 

 

 

(d)           Nabors Bermuda or a direct or indirect subsidiary of Nabors
Bermuda combines with another company (regardless of which entity is the
surviving one) or Nabors Bermuda or a direct or indirect subsidiary of Nabors
Bermuda acquires stock or assets in a corporate transaction, but, in any of the
preceding circumstances, immediately after the transaction, the shareholders of
Nabors Bermuda immediately prior to the combination hold, directly or
indirectly, fifty percent (50%) or less of the voting stock of the resulting
company; or

 

(e)           a change in the composition of the Nabors Bermuda Board such that
the “Continuing Directors” cease for any reason to constitute at least sixty-six
and two-thirds percent (66 2/3%) of the Nabors Bermuda Board. The “Continuing
Directors” shall mean those members of the Nabors Bermuda Board who either: (x)
were directors at the Effective Date of this Agreement; or (y) were elected by,
or on the nomination or recommendation of, at least a three-quarters (3/4)
majority (consisting of at least four (4) directors) of the Nabors Bermuda Board
who were or become Continuing Directors.

 

Any other provision of this Section notwithstanding, the term Change in Control
shall not include either of the following events undertaken at the election of
Nabors Bermuda: (x) any transaction, the sole purpose of which is to change the
place of Nabors Bermuda’s incorporation; or (y) a transaction in which the
surviving corporation(s) are owned directly or indirectly by the stockholders of
Nabors Bermuda immediately following such transaction in substantially the same
proportions as their ownership of the common stock of Nabors Bermuda immediately
preceding such transaction, provided that the surviving corporation expressly
assumes this Agreement.

 

Section 1.7            “Code” or “Internal Revenue Code” shall mean the Internal
Revenue Code of 1986, as amended, and final regulations promulgated thereunder.

 

Section 1.8            “Company Relationships” shall mean the relationships
specified in Section 6.1 below.

 

Section 1.9            “Compensation Committee” shall mean the Compensation
Committee of the Nabors Bermuda Board.

 

Section 1.10          “Confidential Information” shall mean the information
specified in Section 6.1 below.

 

Section 1.11         “Constructive Termination Without Cause” shall mean
termination of Executive’s employment at his election as provided in Section
4.1(d) following the occurrence, without Executive’s written consent, of one or
more of the following events (including in conjunction with a Change in
Control):

 

(a)           the removal of Executive, other than for Cause, from the position
of Chief Financial Officer of Nabors Bermuda or an equivalent position;

 

(b)           a material diminution in Executive’s duties or the assignment to
Executive of duties which are materially inconsistent with his duties as the
Chief Financial Officer of Nabors Bermuda, provided that any such alteration
shall not constitute an event giving rise to a Constructive Termination Without
Cause if Executive continues in the role of Chief Financial Officer reporting to
the Chief Executive Officer or such other senior position as reasonably mutually
agreed by the parties;

 



 3 

 

 

(c)            a reduction in Executive’s then current Base Salary unless such
reduction is temporary, market-based, and applies substantially the same to all
executive direct reports to the Chief Executive Officer;

 

(d)            the termination or material reduction of any executive benefit or
perquisite enjoyed by him unless a plan or program providing substantially
similar benefits or perquisites is substituted or unless such termination or
reduction applies substantially the same to all executive direct reports to the
Chief Executive Officer;

 

(e)            the failure to continue Executive’s participation in any
incentive compensation plan unless a plan providing a substantially similar
compensation is substituted or unless such termination or reduction applies
substantially the same to all executive direct reports to the Chief Executive
Officer;

 

(f)            the failure of Nabors Bermuda and Nabors Delaware to obtain the
assumption in writing of their obligation to perform this Agreement by any
successor (or, the ultimate parent of any successor where applicable) to all or
substantially all of the assets of Nabors Bermuda within fifteen (15) days after
a merger, consolidation, sale or similar transaction;

 

(g)            the failure of Nabors Bermuda and/or Nabors Delaware (or by any
successor-in-interest) to perform, or the breach by Nabors Bermuda and/or Nabors
Delaware (or by any successor-in-interest) of, any of their material obligations
under this Agreement; or

 

(h)            the relocation of Executive’s office to a location more than
fifty (50) miles from Houston, Texas.

 

Notwithstanding the foregoing, Executive cannot terminate his employment
hereunder for Constructive Termination Without Cause unless he (i) first
notifies the Nabors Bermuda Board in writing of the event (or events) which
Executive believes constitutes a basis for Constructive Termination Without
Cause within thirty (30) days from the date of such event, and (ii) provides the
Company with at least ninety (90) days to cure, correct or mitigate the event so
that it either (1) does not constitute a basis for a Constructive Termination
Without Cause hereunder or (2) Executive agrees, in writing, that after any such
modification or accommodation made by the Company that such event shall not
constitute a basis for Constructive Termination Without Cause hereunder.
Termination by Nabors Bermuda and/or Nabors Delaware due to Executive’s death or
Disability, or for “Cause,” shall not constitute a basis for a Constructive
Termination Without Cause as defined herein.

 

Section 1.12           “Disability” shall mean Executive’s physical or mental
inability to perform substantially his duties and responsibilities under this
Agreement, with or without reasonable accommodation, for a period of one hundred
eighty (180) consecutive days or a period of one hundred eighty (180) days in
any calendar year, as determined by an approved medical doctor. For this purpose
an approved medical doctor shall mean a medical doctor selected by the
Compensation Committee and Executive. If the Compensation Committee and
Executive cannot agree on a medical doctor, they shall each select a medical
doctor and the two doctors shall select another medical doctor who shall be the
sole approved medical doctor for this purpose.

 



 4 

 

 

Section 1.13           “Expiration Date” shall mean the date specified in
Section 2.1 below.

 

Section 1.14           “Extension Date” shall have the meaning ascribed to it in
Section 2.1 below.

 

Section 1.15           “Fair Market Value” shall mean, as of the date of
measurement, the average daily closing price of Nabors Bermuda shares as traded
on the New York Stock Exchange on each of the twenty (20) business days prior to
such date of measurement.

 

Section 1.16           “Nabors Bermuda” shall mean Nabors Industries Ltd.

 

Section 1.17           “Nabors Bermuda Board” shall mean the Board of Directors
of Nabors Bermuda.

 

Section 1.18           “Nabors Delaware” shall mean Nabors Industries, Inc.

 

Section 1.19           “Nabors Delaware Board” shall mean the Board of Directors
of Nabors Delaware.

 

Section 1.20           “Non-Competition Period” shall mean the period specified
in Section 6.2(a) below.

 

Section 1.21           “Stock” shall mean the common shares of Nabors Bermuda,
par value $0.001 per share.

 

Section 1.22           “Subsidiary” of Nabors Bermuda or Nabors Delaware, as
applicable, shall mean any corporation or other entity of which Nabors Bermuda
or Nabors Delaware owns, directly or indirectly, fifty percent (50%) or more of
the equity interest.

 

Section 1.23           “Term of Employment” shall mean the period specified in
Section 2.1 below.

 

Section 1.24           “Voting Stock” shall mean capital stock of any class or
classes, or partnership or other ownership interests, having the power to vote
under ordinary circumstances, in the absence of contingencies, in the election
of directors of Nabors Bermuda.

 

Article II
EMPLOYMENT AND DUTIES

 

Section 2.1             Term of Employment. The Company hereby continues to
employ Executive, and Executive hereby accepts such continued employment, for
the period commencing as of the Effective Date and ending at the close of
business on June 1, 2022 (such date, as may be extended from time to time
pursuant to the terms hereof, the “Expiration Date”), provided that on June 1,
2022 and each successive June 1 that this Agreement remains in effect (each such
date constituting an “Extension Date”), the Expiration Date shall be
automatically extended for twelve (12) months unless (a) either Executive or the
Company shall have given written notice to the other at least ninety (90) days
prior to the Expiration Date or at least ninety (90) days prior to the next
upcoming Extension Date that such automatic extension shall not occur
(“Agreement Expiration Notice”) or (b) after June 1, 2022, Executive shall have
given written notice to the Company at least two hundred (200) days prior to his
voluntary retirement. The term specified in the first sentence of this Section
2.1 is subject to earlier termination in accordance with Article IV of this
Agreement.

 



 5 

 

 

Section 2.2             Duties of Employment. During the Term of Employment,
Executive shall be employed as the Chief Financial Officer of Nabors Bermuda and
Nabors Delaware, and shall be responsible for the general management of the
financial affairs of the Company and its Affiliates. Executive, in carrying out
his duties under this Agreement, shall report to the Chief Executive Officer of
Nabors Bermuda. Executive agrees to serve in the foregoing positions and to
perform diligently and to the best of his abilities the duties and services
consistent with his positions as are determined and directed by the Nabors
Bermuda Board and Nabors Delaware Board, and the Chief Executive Officer.

 

Section 2.3             Duties of Fiduciary and of Loyalty. Executive
acknowledges and agrees that, at all times during the employment relationship,
Executive owes fiduciary duties to the Company, including, but not limited to,
fiduciary duties of the highest loyalty, fidelity and allegiance, to act at all
times in the best interests of the Company, to make full disclosure to the
Company of all information that pertains to the Company’s business and
interests, to do no act which would injure the Company’s business, its
interests, or its reputation, and to refrain from using for Executive’s own
benefit or for the benefit of others any information or opportunities pertaining
to the Company’s business or interests that are entrusted to Executive or that
he learned while employed by the Company. Executive acknowledges and agrees
that, upon termination of the employment relationship, Executive shall continue
to refrain from using for his own benefit or the benefit of others, or from
disclosing to others, any information or opportunities pertaining to the
Company’s business or interests that were entrusted to Executive during the
employment relationship or that he learned while employed by the Company.

 

Section 2.4             Conflict of Interest. Executive agrees, during the
period of his employment by the Company, to devote his full attention and time
to the business and affairs of the Company and its Affiliates to discharge his
responsibilities under this Agreement, and not to knowingly become involved in a
material conflict of interest with the Company or its Affiliates, or upon
discovery thereof, allow such a conflict to continue. Moreover, Executive agrees
that Executive shall disclose to the Nabors Bermuda Board and Nabors Delaware
Board any facts which might involve such a material conflict of interest that
has not been approved in writing by the Nabors Bermuda Board and Nabors Delaware
Board. The foregoing notwithstanding, the Parties recognize and agree that
Executive may (i) serve on the boards of directors of a reasonable number of
other corporations or the boards of a reasonable number of trade associations
and/or charitable organizations, (ii) engage in charitable activities and
community affairs, and (iii) manage his personal investments and affairs, to the
extent that such activities do not conflict with the business and affairs of the
Company or interfere with Executive’s performance of his duties and obligations
hereunder. For the avoidance of doubt, Executive may also continue at its
current ownership percentage his passive investment in Coil Tubing Systems, LLC
(the “Permitted Investment”).

 



 6 

 

 

Section 2.5              Maintenance of Equity Ownership. Executive undertakes,
absent financial hardship or exigencies, to maintain equity ownership in the
form of Stock (restricted or unrestricted) and stock options (vested or
unvested) with a minimum “acquisition value” of three (3) times his Base Salary.
In the case of Stock, “acquisition value” for this purpose shall mean the market
closing price on the date of grant or purchase. In the case of stock options,
“acquisition value” shall mean the Black Scholes value of the stock options on
the grant date for financial purposes. In the event the aforesaid minimum is not
met, the sole remedy for failing shall be that fifty percent (50%) of subsequent
Annual Bonuses shall be paid in the form of equity until the minimum is met,
subject to the terms of any applicable stock plan of the Company. For the
avoidance of doubt, this obligation will not continue following the occurrence
of a Change in Control.

 

Section 2.6              Executive’s Other Obligations. Executive represents to
the Company that he does not have any obligations to or agreements with other
persons or entities (regardless of whether Executive believes such obligations
or agreements to be enforceable or valid) which may prevent him from performing
his duties as stated in this Agreement.

 

Article III
COMPENSATION AND BENEFITS

 

Section 3.1              Compensation. Commencing on the Effective Date, and
continuing during the Term of Employment, Nabors Bermuda and/or Nabors Delaware,
as provided below, shall provide compensation to Executive in the following
forms:

 

(a)             Base Salary. Nabors Bermuda and Nabors Delaware shall pay
Executive an annualized base salary, payable in accordance with the regular
payroll practices of the Company, of Six Hundred Fifty Thousand and 00/100
Dollars ($650,000), less applicable withholdings and authorized deductions (the
“Base Salary”). The Base Salary shall be reviewed no less frequently than
annually for increase in the discretion of the Nabors Bermuda Board and the
Compensation Committee.

 

(b)             Annual Bonus. Executive shall participate in annual bonus
programs as follows:

 

(i)               Executive shall be eligible to receive an annual bonus
(“Annual Bonus”) not to exceed two hundred percent (200%) of Executive’s Base
Salary, payable in cash based upon the achievement of one or more annual
financial or nonfinancial performance goals, as determined by the Compensation
Committee, which may include but are not limited to one or more of the
following: earnings per share; earnings before interest expense, provision for
income taxes, and depreciation and amortization expense; health, safety and
environmental performance; and other identifiable strategic or operational
targets. The annual performance goal(s) shall be established within the first
ninety (90) days of the performance year; the target amount of such Annual
Bonus, payable if the performance goal(s) is achieved, is one hundred percent
(100%) of Executive’s Base Salary and a maximum target shall be set equal to two
hundred percent (200%) of Executive’s Base Salary.

 



 7 

 

 

(ii)               Nabors Bermuda and Nabors Delaware shall pay each Annual
Bonus not later than two and one-half (2-1/2) months after the end of the fiscal
year to which such Annual Bonus relates.

 

(c)             Deferred Compensation. Executive shall be entitled to
participate in the Company’s deferred compensation programs on terms no less
favorable than the Chief Executive Officer’s other direct reports.

 

(d)             Long Term Equity Awards — Total Shareholder Return. During the
Term of Employment, Executive shall be eligible to receive awards of restricted
Stock that will vest based on the Total Shareholder Return (as defined below) of
Nabors Bermuda relative to a peer group during a three-year performance cycle
(each, a “TSR Award”). Each TSR Award will be granted pursuant to an equity
compensation plan of Nabors Bermuda in effect from time to time that has been
approved by the shareholders of Nabors Bermuda, subject to the terms and
conditions thereof and an award agreement to be entered into between Nabors
Bermuda and Executive. The number of shares of Stock subject to each TSR Award
(the “TSR Shares”) that vest following the end of a Performance Cycle shall be
determined as provided below.

 

(i)               Subject to Section 3.1(d)(vi) below, the number of TSR Shares
that will vest following the end of a Performance Cycle if the performance
goal(s) with respect to relative Total Shareholder Return set forth in the
applicable award agreement are achieved at target levels (“Target Performance”)
during such Performance Cycle will have an aggregate Fair Market Value equal to
one hundred percent (100%) of Executive’s Base Salary on the first day of such
Performance Cycle, and the number of TSR Shares that will vest following the end
of a Performance Cycle if the performance goal(s) with respect to relative Total
Shareholder Return set forth in the applicable award agreement are achieved at
or above maximum levels during such Performance Cycle will have an aggregate
Fair Market Value equal to two hundred percent (200%) of the number of TSR
Shares that would vest if the performance goal(s) were achieved at Target
Performance.

 

(ii)              The performance cycle with respect to each TSR Award will
commence on January 1 of the calendar year in which such TSR Award is granted
and will end on December 31 of the second calendar year following the calendar
year in which such TSR Award is granted (the “Performance Cycle”). By way of
example, for 2014, the Performance Cycle shall be January 1, 2014 through
December 31, 2016.

 

(iii)             Effective with the commencement of each Performance Cycle
during the Term of Employment, Executive shall be awarded a number of TSR Shares
with an aggregate Fair Market Value as of the date of grant equal to the
quotient of (x) two (2) times Executive’s Base Salary as of the date of grant
divided by (y) the Fair Market Value of a share of Stock as of the first trading
day during such Performance Cycle, rounded to the nearest whole share.

 



 8 

 

 

(iv)             The Performance Peer Group shall consist of those entities
determined from time to time by the Compensation Committee, in consultation with
the Chief Executive Officer, it being understood that the make-up of the
Performance Peer Group may be revised during or at the conclusion of any
Performance Cycle and may be adjusted for future Performance Cycles in the event
any of the entities constituting the Performance Peer Group ceases to be
publicly traded or in response to merger, consolidation, or divestiture activity
amongst companies, available public reporting, or other events actually or
potentially affecting the composition of the Performance Peer Group.

 

(v)              As used herein, “Total Shareholder Return” means, as to Nabors
Bermuda and each company in the Performance Peer Group with respect to a TSR
Award, the difference between (x) the average closing share price for the thirty
(30) consecutive trading days prior to the start of the applicable Performance
Cycle and (y) the average closing share price for the last thirty (30)
consecutive trading days in such Performance Cycle, as adjusted for dividends
paid during such Performance Cycle.

 

(vi)             Within sixty (60) days following the end of the applicable
Performance Cycle with respect to a TSR Award or as soon as administratively
practicable thereafter (the “TSR Vesting Date”), the Compensation Committee
shall evaluate the relative ranking of the Total Shareholder Return of Nabors
Bermuda as compared to the Total Shareholder Return of the Performance Peer
Group and determine the number of TSR Shares, if any, subject to such TSR Award
that shall become vested (“Earned TSR Shares”) based on the achievement of the
performance goal(s) with respect to relative Total Shareholder Return set forth
in the applicable award agreement. If, as of the applicable TSR Vesting Date,
the Compensation Committee determines that less than the total number of TSR
Shares subject to a TSR Award have become Earned TSR Shares, (x) neither
Executive nor any of his heirs, beneficiaries, executors, administrators or
other personal representatives shall have any further rights whatsoever in or
with respect to any of the TSR Shares subject to such TSR Award that have not
become Earned TSR Shares (the “Unearned TSR Shares”) and (y) the Unearned TSR
Shares shall be forfeited to Nabors Bermuda without consideration.
Notwithstanding the foregoing, if the Total Shareholder Return for a Performance
Cycle is negative, then the number of TSR Shares that may become Earned Shares
with respect to such Performance Cycle shall not exceed the number of TSR Shares
that would become Earned Shares if the performance goal(s) with respect to
relative Total Shareholder Return set forth in the applicable award agreement
had been achieved at Target Performance.

 

(e)             Long-Term Equity Awards — Other Performance Criteria. During the
Term of Employment, based on the achievement of one or more annual performance
goals established by the Compensation Committee as set forth below, Executive
shall also be eligible to receive awards of restricted Stock pursuant to an
equity compensation plan of Nabors Bermuda in effect from time to time that has
been approved by the shareholders of Nabors Bermuda, subject to the terms and
conditions thereof and an award agreement to be entered into between Nabors
Bermuda and Executive (each, a “Performance Award”).

 



 9 

 

 

(i)               The target number of shares of restricted Stock to be granted
to Executive pursuant to a Performance Award (the “Performance Shares”) will
have an aggregate Fair Market Value equal to one hundred percent (100%) of his
Base Salary on the date of grant, and the maximum number of Performance Shares
to be granted to Executive will have an aggregate Fair Market Value equal to two
hundred percent (200%) of the target number of Performance Shares.

 

(ii)              Executive shall be eligible to receive Performance Shares upon
the achievement of one or more annual financial or nonfinancial performance
goals, as determined by the Compensation Committee, which may include but are
not limited to one or more of the following: earnings per share; earnings before
interest expense, provision for income taxes, and depreciation and amortization
expense; health, safety and environmental performance; and other identifiable
strategic or operational targets. The annual performance goal(s) shall be
established before the end of the first ninety (90) days of the applicable
performance year. The performance goal(s) may be the same as or different than
those established for purposes of the Annual Bonus.

 

(iii)             The Compensation Committee shall determine the achievement of
the applicable performance goal(s) within the first sixty (60) days after the
end of the calendar year to which such goal(s) apply, provided that all
necessary information is available within such period, or as soon thereafter as
practicable, and notify Executive in writing as to the number of Performance
Shares to be granted to him. The number of Performance Shares granted shall be
calculated at the end of the applicable performance year by determining the
value of the award based upon the performance goal(s) achieved and dividing such
amount by the Fair Market Value of a share of Stock as of the date the
Performance Shares are granted (the “Performance Share Award Date”). The grant
of Performance Shares shall then be reflected in a restricted stock award
agreement, which shall provide that the Performance Shares vest ratably over a
three-year period from the date the Performance Shares are granted.

 

(f)             General. Executive shall be eligible to participate in other
annual or incentive programs of the Company on the same basis as other
senior-level executives of the Company, as the Nabors Bermuda Board or
Compensation Committee deems appropriate.

 

(g)             Acceleration of Vesting in the Event of a Change in Control. In
the event of a Change in Control of Nabors Bermuda, Executive’s equity awards
will be treated in a manner consistent with other executive direct reports to
the Chief Executive Officer of the Company, and will not be required to be
converted into equity of an acquirer or surviving corporation if such treatment
is not required generally of other executive direct reports to the Chief
Executive Officer. Notwithstanding the foregoing, any TSR Shares that remain
unvested at the time of a Change in Control of Nabors Bermuda shall become fully
vested upon such Change in Control as if the performance goal(s) with respect to
relative Total Shareholder Return set forth in the applicable award agreement
were achieved at maximum levels.

 



 10 

 

 

Section 3.2              Benefits. During the Term of Employment, Executive
shall be afforded the following benefits as incidences of his employment:

 

(a)             Executive Benefit Programs. Executive and, to the extent
applicable, Executive’s family, dependents and beneficiaries, shall be allowed
to participate, subject to applicable eligibility requirements, in all benefits,
plans and programs, including improvements or modifications of the same, which
are now, or may hereafter be, available to other executive direct reports to the
Chief Executive Officer. Such benefits, plans and programs may include, without
limitation, pension, profit sharing, savings and other retirement plans or
programs, medical, dental, hospitalization, short-term and long-term disability
plans, life insurance plans, accidental death and dismemberment protection,
travel accident insurance, and any other pension or retirement plans or programs
and any other executive welfare benefit plans or programs that may be sponsored
by the Company from time to time, including any plans that supplement the
above-listed types of plans or programs, whether funded or unfunded. Executive
shall be entitled to participate on a basis no less favorable than the Chief
Executive Officer’s other direct reports. The Company shall not, however, by
reason of this paragraph be obligated to institute, maintain, or refrain from
changing, amending or discontinuing, any such benefit plan or program as it
applies to Executive, so long as such changes are similarly applicable to all
executive direct reports to the Chief Executive Officer.

 

(b)             Business and Entertainment Expenses. Subject to the Company’s
standard policies and procedures with respect to expense reimbursement as
applied to its executive employees, Executive is authorized to incur reasonable
and customary expenses in carrying out his duties and responsibilities under
this Agreement, and the Company shall promptly reimburse him for all such
business expenses incurred in connection with carrying out the business of the
Company. All expenses reimbursed shall be subject to documentation and review in
accordance with the Company’s policy; the Company shall have one (1) year from
the close of the fiscal year in which the expenses were reimbursed to review
such expenses and, thereafter, expenses reimbursed will be presumed conclusively
to be reimbursable.

 

(c)             Other Expenses; Perquisites. Executive shall be entitled to
participate in the Company’s executive fringe benefits, if any, in accordance
with the terms and conditions of such arrangements as are made available from
time to time to executive direct reports of the Chief Executive Officer,
including but not limited to a car allowance and payment of club membership dues
in accordance with the Company’s policies and procedures.

 

(d)             Vacation. Executive shall be entitled to five (5) weeks paid
vacation per year. Vacation shall be taken each fiscal year and shall not be
carried forward thereafter without approval of the Nabors Bermuda Board.

 



 11 

 

 

Article IV
TERM AND TERMINATION OF EMPLOYMENT

 

Section 4.1             Termination of Employment Prior to Expiration Date.
Notwithstanding the provisions of Section 2.1 of this Agreement, this Agreement
and Executive’s employment hereunder may be terminated prior to the Expiration
Date in the following events:

 

(a)             upon Executive’s death;

 

(b)             upon Executive’s Disability, as defined in Article 1 of this
Agreement;

 

(c)             by the Company for Cause, as defined in Article 1 of this
Agreement;

 

(d)             by Executive for Constructive Termination Without Cause, as
defined in Article 1 of this Agreement;

 

(e)             by the Company for any reason not specified in Sections 4.1(a),
4.1(b) or 4.1(c) above; and

 

(f)             by Executive, upon written voluntary resignation by a notarized
instrument signed personally by Executive to be delivered to the Chairman of the
Compensation Committee of Nabors Bermuda, provided that thirty (30) days’
advance written notice is given.

 

Section 4.2             Post-Termination Obligations. In the event of such
termination, the provisions of Articles V through VIII hereof shall continue to
apply in accordance with their terms.

 

Article V

EFFECT OF TERMINATION ON COMPENSATION

 

Section 5.1             Termination of Employment upon Executive’s Death or
Disability During Term of Employment. In the event that Executive’s employment
is terminated on the basis of the events described in Section 4.1(a) or 4.1(b),
subject to the provisions of Section 7.2, Nabors Delaware shall pay or provide,
as applicable, to Executive, Executive’s estate or his designated beneficiaries,
as the case may be, within thirty (30) days of the occurrence of such event (or
such earlier date as is provided below or required by applicable law), the
following:

 

(a)             All stock options and restricted stock outstanding (including
all outstanding Performance Shares, but excluding unvested TSR Shares), whether
or not vested, shall become immediately and fully vested and transferable to the
fullest extent possible at the time of termination, subject to any limitations
set forth in the applicable award agreement(s) and plan(s) governing the award
of such restricted stock;

 

(b)             Any amounts previously earned, accrued or owing to Executive
under this Agreement but not yet paid, including any unpaid Annual Bonus for a
completed fiscal year, a prorated portion of the Annual Bonus up to the date of
termination, any earned but unpaid Base Salary, any outstanding expense
reimbursements and any other compensation owed solely based upon the terms of
this Agreement (but, for sake of clarity, not including any amounts owed
pursuant to the terms of any employee benefit plan, program or agreement of
Nabors Delaware, the payment of which shall be subject to the specific terms
thereof) (for the further sake of clarity, cash compensation to be paid pursuant
to Section 3.1(b)(ii) shall have any performance metrics pro-rated for the short
period and those amounts for the shorter period shall be computed and considered
as earned);

 



 12 

 

 

(c)             All unvested TSR Shares shall become vested as if the
performance goal(s) with respect to relative Total Shareholder Return set forth
in the applicable award agreement were achieved at Target Performance. The
vesting restrictions on the TSR Shares shall lapse on the TSR Vesting Date
following completion of the Performance Cycle to which such TSR Shares relate;

 

(d)             All deferred compensation amounts previously contributed to
Executive’s accounts in non-qualified deferred compensation plans shall, to the
fullest extent permissible under the plans, become fully vested and payable (to
the extent consistent with Section 409A of the Code); and

 

(e)             Continued participation for Executive, if applicable, and
Executive’s spouse and children to the extent they were covered at the date of
termination in medical, dental and life insurance coverage until the earlier of
(i) Executive, if applicable, or Executive’s spouse or children receives
equivalent coverage and benefits under the plans and programs of a subsequent
employer (such coverage and benefits to be determined on a coverage-by-coverage
or benefit-by-benefit basis), (ii) three (3) years from the date of termination
or (iii) the date of death of each of Executive and Executive’s spouse;
provided, however, that, in the event of a termination upon Executive’s
Disability, costs related to such continued participation shall be subject to
the Fair Market Value Payment Requirement set forth in Section 7.2(f) below.

 

For the purpose of avoiding confusion, payments under this Section 5.1 shall
only be made in the event of Executive’s death or Disability during the Term of
Employment.

 

Section 5.2              Termination of Employment by Executive for Constructive
Termination Without Cause; or by the Company Without Cause. In the event that
Executive’s employment is terminated on the basis of the events described in
Section 4.1(d) or Section 4.1(e), subject to the provisions of Section 7.2,
Nabors Delaware shall pay or provide, as applicable, to Executive (or his estate
or his designated beneficiaries, as the case may be), within thirty (30) days,
after the occurrence of such event (or such earlier date provided below), the
following:

 

(a)             Two Point Nine Nine (2.99) times the average of the Base Salary
and Annual Bonus paid to Executive during each of the last three completed
fiscal years (if Executive has been employed less than three completed fiscal
years, the then current Base Salary and target Annual Bonus shall be used for
the years not employed);

 

(b)             All stock options and restricted stock outstanding (including
all outstanding Performance Shares, but excluding unvested TSR Shares), whether
or not vested, shall become immediately and fully vested and transferable to the
fullest extent possible at the time of termination, subject to any limitations
set forth in the applicable award agreement(s) and plan(s) governing the award
of such restricted stock;

 



 13 

 

 



(c)             All unvested TSR Shares shall become vested as if the
performance goal(s) with respect to relative Total Shareholder Return set forth
in the applicable award agreement were achieved at Target Performance. The
vesting restrictions on the TSR Shares will lapse on the TSR Vesting Date
following completion of the Performance Cycle to which such TSR Shares relate;

 

(d)             Any amounts previously earned, accrued or owing to Executive
under this Agreement but not yet paid, including any unpaid Annual Bonus for a
completed fiscal year, a prorated portion of the Annual Bonus up to the date of
termination, any earned but unpaid Base Salary, any outstanding expense
reimbursements and any other compensation owed solely based upon the terms of
this Agreement (but, for sake of clarity, not including any amounts owed
pursuant to the terms of any employee benefit plan, program or agreement of
Nabors Delaware, the payment of which shall be subject to the specific terms
thereof) (for the further sake of clarity, cash compensation to be paid pursuant
to Section 3.(b)(ii) shall have any performance metrics pro-rated for the short
period and those amounts for the shorter period shall be computed and considered
as earned);

 

(e)             All deferred compensation amounts previously contributed to
Executive’s accounts in non-qualified deferred compensation plans shall, to the
fullest extent permissible under the plans, become fully vested and payable (to
the extent allowed by Section 409A of the Code); and

 

(f)             Continued participation for Executive and, if he is married on
the date of termination, his spouse and children, to the extent that they were
covered at the date of termination, in medical, dental and life insurance
coverage until the earlier of (i) Executive or his spouse receives equivalent
coverage and benefits under the plans and programs of a subsequent employer
(such coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis), (ii) three (3) years from the date of termination or
(iii) the date of death of each of Executive and Executive’s spouse; provided,
however, that costs related to such continued participation shall be subject to
the Fair Market Value Payment Requirement set forth in Section 7.2(f) below.

 

Section 5.3              Termination of Employment by Company For Cause or by
Written Voluntary Resignation of Executive. In the event Executive’s employment
is terminated on the basis of events described in Section 4.1(c) or Section
4.1(f) prior to June 1, 2022, subject to the provisions of Section 7.2, Nabors
Delaware shall pay or provide, as applicable, to Executive, within (60) days,
upon occurrence of such event (or earlier to the extent required by law or
provided below), the following:

 

(a)             Base Salary through the date of the termination;

 

(b)             Executive shall forfeit any TSR Shares awarded pursuant to
Section 3.1(d) to the extent the restrictions on those shares have not lapsed as
of the date Executive’s employment is terminated; and Executive shall not be
eligible to receive any Performance Shares in respect of any unearned
Performance Awards awarded pursuant to Section 3.1(e);

 



 14 

 

 

(c)             Any amounts previously earned, accrued or owing to Executive but
not yet paid, including a prorated portion of the Annual Bonus up to the date of
termination or resignation for the year in which termination or resignation
occurs, any earned but unpaid Base Salary, any outstanding expense
reimbursements and any other compensation owed solely based upon the terms of
this Agreement (but, for sake of clarity, not including any amounts owed
pursuant to the terms of any employee benefit plan, program or agreement of
Nabors Delaware, the payment of which shall be subject to the specific terms
thereof) (for the further sake of clarity, cash compensation to be paid pursuant
to Section 3.1(b)(ii) shall have any performance metrics pro-rated for the short
period and those amounts for the shorter period shall be computed and considered
as earned); and

 

(d)             Other or additional benefits in accordance with applicable plans
of programs of Nabors Delaware in effect at the time of termination.

 

Section 5.4              Termination of Employment After Expiration of
Agreement. In the event Executive remains employed beyond the Expiration Date,
and in the event that Executive’s employment is thereafter terminated on the
basis of the events described in Section 4.1(a), Section 4.1(b), Section 4.1(d)
or Section 4.1(e), in each case determined as if the Expiration Date had not yet
occurred, then subject to the provisions of Section 7.2, Nabors Delaware shall
pay or provide, as applicable, to Executive (or his estate or his designated
beneficiaries, as the case may be), within thirty (30) days of the occurrence of
such event (or such earlier date as is provided below or required by applicable
law), the following:

 

(a)             All stock options and restricted stock outstanding (including
all outstanding Performance Shares, but excluding unvested TSR Shares) as of the
date of the Agreement Expiration Notice, whether or not vested, shall become
immediately and fully vested and transferable to the fullest extent possible at
the time of termination, subject to any limitations set forth in the applicable
award agreement(s) and plan(s) governing the award of such restricted stock;

 

(b)             All unvested TSR Shares outstanding as of the date of the
Agreement Expiration Notice shall become vested as if the performance goal(s)
with respect to relative Total Shareholder Return set forth in the applicable
award agreement were achieved at Target Performance. The vesting restrictions on
the TSR Shares shall lapse on the TSR Vesting Date following completion of the
Performance Cycle to which such TSR Shares relate;

 

(c)             All deferred compensation amounts previously contributed to
Executive’s accounts in non-qualified deferred compensation plans as of the date
of the Agreement Expiration Notice shall, to the fullest extent permissible
under the plans, become fully vested and payable (to the extent consistent with
Section 409A of the Code); and

 



 15 

 

 

(d)             Continued participation for Executive, if applicable, and
Executive’s spouse and children to the extent they were covered at the date of
termination in medical, dental and life insurance coverage until the earlier of
(i) Executive, if applicable, or Executive’s spouse or children receives
equivalent coverage and benefits under the plans and programs of a subsequent
employer (such coverage and benefits to be determined on a coverage-by-coverage
or benefit-by-benefit basis), (ii) three (3) years from the date of termination
or (iii) the date of death of each of Executive and Executive’s spouse;
provided, however, that, in the event of a termination upon Executive’s
Disability, costs related to such continued participation shall be subject to
the Fair Market Value Payment Requirement set forth in Section 7.2(f) below.

 

Section 5.5              Termination of Employment due to Retirement. In the
event Executive remains employed beyond June 1, 2022, and in the event that
Executive’s employment is thereafter terminated due to Executive’s voluntary
retirement pursuant to Section 4.1(f) with at least two hundred (200) days’
notice to the Company, then subject to the provisions of Section 7.2, Nabors
Delaware shall pay or provide, as applicable, to Executive (or his estate or his
designated beneficiaries, as the case may be), within thirty (30) days of the
occurrence of such event (or such earlier date as is provided below or required
by applicable law), the following:

 

(a)             All stock options and restricted stock outstanding (including
all outstanding Performance Shares, but excluding unvested TSR Shares) as of the
date of the Agreement Expiration Notice, whether or not vested, shall become
immediately and fully vested and transferable to the fullest extent possible at
the time of termination, subject to any limitations set forth in the applicable
award agreement(s) and plan(s) governing the award of such restricted stock;

 

(b)             All unvested TSR Shares outstanding as of the date of the
Agreement Expiration Notice shall become vested as if the performance goal(s)
with respect to relative Total Shareholder Return set forth in the applicable
award agreement were achieved at maximum levels. The vesting restrictions on the
TSR Shares shall lapse on the TSR Vesting Date following completion of the
Performance Cycle to which such TSR Shares relate;

 

(c)             All deferred compensation amounts previously contributed to
Executive’s accounts in non-qualified deferred compensation plans as of the date
of the Agreement Expiration Notice shall, to the fullest extent permissible
under the plans, become fully vested and payable (to the extent consistent with
Section 409A of the Code); and

 

(d)             Continued participation for Executive, if applicable, and
Executive’s spouse and children to the extent they were covered at the date of
termination in medical, dental and life insurance coverage until the earlier of
(i) Executive, if applicable, or Executive’s spouse or children receives
equivalent coverage and benefits under the plans and programs of a subsequent
employer (such coverage and benefits to be determined on a coverage-by-coverage
or benefit-by-benefit basis), (ii) three (3) years from the date of termination
or (iii) the date of death of each of Executive and Executive’s spouse;
provided, however, that, in the event of a termination upon Executive’s
Disability, costs related to such continued participation shall be subject to
the Fair Market Value Payment Requirement set forth in Section 7.2(f) below.

 



 16 

 

 

(e)             Without limiting Section 7.16, the Company agrees that in the
event Executive is subject to income or employment tax withholding on any equity
award prior to the date such award is otherwise designed to deliver unrestricted
shares to Executive pursuant to the terms of this Agreement and the applicable
award agreement, the Company agrees that any tax withholding obligations imposed
with respect to such awards will be satisfied by net settlement, whereby the
Company agrees to take back or otherwise reduce the shares that otherwise become
taxable by a number of shares with a fair market value equal to the amount of
the tax withholding obligation, determined at the highest rate applicable to
Executive.

 

Section 5.6              No Mitigation; No Offset. In the event of any
termination of employment under Article IV, Executive shall be under no
obligation to seek other employment and there shall be no offset against amounts
due Executive under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain except as specifically provided
in this Article V.

 

Section 5.7              Nature of Payments. Any amounts due under this Article
V are in the nature of severance payments considered to be reasonable by Nabors
Delaware and are not in the nature of a penalty. Nabors Bermuda hereby
guarantees the payment obligations of Nabors Delaware pursuant to Sections 5.1
through 5.5.

 

Article VI
CONFIDENTIAL INFORMATION, NON-COMPETITION, NON-SOLICITATION

 

Section 6.1              Confidential Information; Non-Disclosure.

 

(a)             Company Provided Access to Confidential Information and Company
Relationships. In exchange for Executive’s promises made in this Agreement, the
Company promises that it will provide Executive access to the Company’s
confidential information including, without limitation, information pertaining
to the Company’s past, current and future business plans, corporate
opportunities, operations, acquisition, merger or sale strategies, production,
marketing, cost and pricing structure, margins, profitability, operation or
production procedures or results, partners, partnership or other business
arrangements or agreements with third parties, customers, customer sales
volumes, customer contracts, books, records and documents, technical
information, equipment, services and processes (collectively, “Confidential
Information”). The Company also shall provide to Executive access to and the
opportunity to develop business relationships with the Company’s customers,
clients, vendors and partners with whom the Company has developed goodwill and
to which Executive would not otherwise have access (collectively, “Company
Relationships”).

 



 17 

 

 

(b)             Value of Confidential Information and Access to Company
Relationships; Non-Disclosure. Executive acknowledges that the business of the
Company is highly competitive and that the Confidential Information and
opportunity to develop relationships with customers, clients, vendors and
business partners promised by the Company are valuable, special, and unique
assets of the Company which the Company uses in its business to obtain a
competitive advantage over its competitors which do not know or use this
information. Executive further acknowledges that protection of the Confidential
Information and Company Relationships against unauthorized disclosure and use is
of critical importance to the Company in maintaining its competitive position.
Accordingly, Executive hereby agrees that he will not, at any time during
employment or for a two (2) year period after the termination of employment,
make any unauthorized disclosure of any Confidential Information or make any use
thereof or of Company Relationships, except for the benefit of, and on behalf
of, the Company, except (i) as such disclosure or use may be required in
connection with his work as an executive of the Company, or (ii) when required
to do so by a court of law, by any governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him to divulge, disclose or make accessible such information or as
otherwise needed pursuant to appropriate legal proceedings including for
Executive to enforce any rights or remedies under this Agreement; provided,
however, that no trade secret or proprietary or confidential information shall
be required to be treated as such to the extent such portions of such
information are or become generally available to the public other than as a
result of a disclosure by Executive or other Company representative bound by and
contrary to the terms of an agreement or duty of confidentiality.

 

(c)             Third-Party Information. Executive acknowledges that, as a
result of his employment, he will have access to, or knowledge of, confidential
business information or trade secrets of third parties, such as customers,
clients, vendors, suppliers, partners, joint venturers, business partners and
the like, of the Company. Executive agrees to preserve and protect the
confidentiality of such third-party confidential information and trade secrets
to the same extent, and on the same basis, as the Confidential Information.

 

(d)             Return of Documents and Electronic Data. All written or
electronic or other data or materials, records and other documents made by, or
coming into the possession of, Executive which contain or disclose the
Confidential Information and/or Company Relationships shall be and remain the
property of the Company. Upon request, and in any event without request upon
termination of Executive’s employment, for any reason, he promptly shall deliver
the same, and all copies, derivatives and extracts thereof, to the Company.

 



 18 

 

 

(e)             Breach of this Article. Executive understands and agrees that
the restrictions in this Section 6.1 do not terminate when Executive’s
employment under this Agreement terminates. Executive understands and agrees
that such restrictions may limit his ability to engage in a business similar to
the Company’s business in a position similar to his position with the Company
because such a position would inevitably and unavoidably require him to disclose
the Confidential Information and Company Relationships protected herein, but
acknowledges that he will receive sufficient monetary and other consideration
from the Company hereunder to justify such restriction. Executive acknowledges
that money damages would not be sufficient remedy for any breach of this Section
6.1 by Executive, and the Company shall be entitled to seek to enforce the
provisions of this Section 6.1 through specific performance and injunctive
relief as remedies for such breach or any threatened breach. Such remedies shall
not be deemed the exclusive remedies for a breach of this Section 6.1, but shall
be in addition to all remedies available at law or in equity to the Company
including, without limitation, the recovery of damages from Executive and his
agents involved in such breach.

 

Section 6.2              Non-Competition; Non-Solicitation.

 

(a)             The restrictive covenants contained in this Section 6.2 are
supported by consideration to Executive from Nabors Bermuda and Nabors Delaware
as specified in this Agreement, including, but not limited to, the consideration
provided in Section 5.1(a), 5.2(a) and 6.1 of this Agreement. In exchange for
the consideration specified herein and as a material incentive for Nabors
Bermuda and Nabors Delaware to enter into this Agreement, and to enforce
Executive’s obligations under Section 6.1 hereof, Executive hereby agrees that,
in the event his employment is terminated pursuant to Sections 4.1(b), (c), (d),
(e) or (f), he will not for the period commencing on the date of termination of
his employment and continuing until the expiration of two (2) years (the
“Non-Competition Period”), directly or indirectly, for himself or for others,
anywhere in the world where the Company or its Affiliates conduct Business, make
use of Company Relationships, or, engage, directly or indirectly, in any
activity, work, business, or investment related to the Business, including any
attempted or actual activity as a principal, investor, employee, officer,
director, shareholder, consultant, independent contractor, partner, joint
venturer, manager, representative, agent, or broker in the Business of any third
party; provided, however, that Executive’s investment interest (i) of less than
five percent (5%) in any publicly-traded company and (ii) in the Permitted
Investment shall in all events be permitted.

 

The foregoing shall not prohibit: (x) Executive from owning investments of less
than five percent (5%) in stock, bonds or other securities of any entity that is
engaged in the Business, provided such investment is passive and Executive does
not exercise control over the day to day management of such business; (y)
Executive from working for or providing services to an investment fund or other
investment entity with ownership interests in a company that is engaged in the
Business, provided Executive is not actively involved in the management of the
competing company; or (z) Executive’s continued participation in those
activities in which he is engaged on the date hereof or on the date of
termination of his employment and which have been disclosed to Nabors Bermuda or
Nabors Delaware and which have been approved in writing by the Nabors Bermuda
Board or Nabors Delaware Board.

 



 19 

 

 

(b)             During the Non-Competition Period, Executive shall not, on his
own behalf or on behalf of any other person, partnership, entity, association,
or corporation, solicit any current or former employee of the Company or in any
other manner attempt directly or indirectly to influence, induce, or encourage
any employee of the Company to leave the employment of the Company, nor shall
Executive use or disclose to any person, partnership, entity, association, or
corporation any information concerning the names, addresses or personal
telephone numbers of any employees of the Company.

 

(c)             Executive understands that the foregoing restrictions may limit
his ability to engage in a business similar to the business of Nabors Bermuda
and Nabors Delaware for the Non-Competition Period, but acknowledges that he
will receive sufficient monetary and other consideration from the Company
hereunder to justify such restriction. Executive acknowledges that money damages
would not be sufficient remedy for any breach of this Section 6.2 by Executive,
and that the Company shall be entitled to seek specific performance and
injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for a breach of this Section
6.2, but shall be in addition to all remedies available at law or in equity to
the Company.

 

(d)             It is expressly understood and agreed that Nabors Bermuda,
Nabors Delaware and Executive consider the restrictions contained in this
Section 6.2 to be reasonable and necessary for the purposes of preserving and
protecting the Confidential Information, Company Relationships, goodwill, and
legitimate business and economic interests of Nabors Bermuda and Nabors
Delaware. Nevertheless, if any of the aforesaid restrictions is found by a court
having jurisdiction to be unreasonable, over broad as to geographic area, time,
scope of activity restrained, or otherwise unenforceable, the Parties intend for
the restrictions therein set forth to be modified by such court so as to be
reasonable and enforceable and, as so modified by the court, to be fully
enforced.

 

Section 6.3              Inventions and Discoveries. Executive irrevocably
agrees to promptly and freely disclose to the Company, in writing, and Executive
agrees to assign and hereby does assign to the Company, all rights, title and
interest worldwide in any and all ideas, conceptions, inventions, improvements,
and discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of his employment
by the Company (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) and which are related to the business or
activities of the Company (including, without limitation, all such information
relating to the Company’s past, current and future business plans, corporate
opportunities, operations, acquisition, merger or sale strategies, production,
product development, product names and marks, marketing, cost and pricing
structure, margins, profitability, operation or production procedures or
results, partners, partnership or other business arrangements or agreements with
third parties, customers, customer sales volumes, customer contracts, books,
records and documents, technical information, equipment, services and
processes). Moreover, all drawings, memoranda, notes, records, files
correspondence, drawings, manuals, models, specifications, computer programs,
maps and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, and inventions are and
shall be the sole and exclusive property of the Company. Executive agrees that,
whenever requested to do so by the Company, he shall assist in the preparation
of any document that the Company shall deem necessary and shall execute any and
all applications, assignments or other instruments that the Company shall deem
necessary, in its sole discretion, to apply for and obtain protection, including
patent protection, for such ideas, conceptions, inventions, improvements and
discoveries in all countries of the world. The obligations in the preceding
sentence shall continue beyond the termination of Executive’s employment
regardless of the reason for such termination.

 



 20 

 

 

Section 6.4              Copyrights. If during Executive’s employment by the
Company, Executive creates any original work of authorship (each, a “Work”)
fixed in any tangible medium of expression which is the subject matter of
copyright (e.g., written presentations, computer programs, videotapes, drawings,
maps, models, manuals or brochures) relating to the Company’s business,
products, or services, whether a Work is created solely by Executive or jointly
with others, the Company shall be deemed the author of a Work if the Work is
prepared by Executive in the scope of his employment; or, if the Work is not
prepared by Executive within the scope of his employment but is specially
ordered by the Company as a contribution to a collective work, as a part of a
motion picture or other audiovisual work, as a translation, as a supplementary
work, as a compilation or as an instructional text, then the Work shall be
considered to be a work made for hire and the Company shall be the author of the
Work. In the event a Work is not prepared by Executive within the scope of his
employment or is not deemed to be a work made for hire, then Executive hereby
agrees to assign, and by these presents, does assign, to the Company all of
Executive’s worldwide right, title and interest in and to such Work and all
rights of copyright therein. Both during the period of Executive’s employment by
the Company and thereafter, Executive agrees to assist the Company and its
nominee, at any time, in the protection of the Company’s worldwide right, title
and interest in and to the work and all rights of copyright therein, including,
but not limited to, the execution of all formal assignment documents requested
by the Company or its nominee and the execution of all lawful oaths and
applications for registration of copyright in the United States and foreign
countries.

 

Section 6.5              Prior Inventions or Work by Executive. Executive
represents that he has not heretofore made any invention or discovery or
prepared any work which is related to the Company’s business or could be used by
the Company and

 

(a)             which is the subject matter of another person or entity’s
copyright, proprietary or other rights; or

 

(b)             which he wishes to exclude from the provisions of Section 6.1
and Section 6.2 hereof.

 



 21 

 

 

Article VII
MISCELLANEOUS

 

Section 7.1              Director and Officer Insurance; Indemnification. Nabors
Bermuda and Nabors Delaware agree to continue and maintain a directors and
officers’ liability insurance policy covering Executive to the extent Nabors
Bermuda and Nabors Delaware provide such coverage for their other executive
officers. On the Effective Date, Executive, Nabors Bermuda and Nabors Delaware
will enter into an indemnification agreement in the form customarily used by the
Company.

 

Section 7.2              Application of Section 409A of the Code.

 

(a)             General. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code, so as to
prevent inclusion in gross income of any amounts payable or benefits provided
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to Executive. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent and the
following provisions of this Section 7.2 shall, with respect to timing of
payments owed under this Agreement, control over any contrary provisions of the
Agreement. Nothing in this Section 7.2 shall reduce or diminish the amounts
otherwise owed under this Agreement.

 

(b)             Delayed Payment Restriction. Notwithstanding any provision in
this Agreement to the contrary, if any payment or benefit provided for herein or
pursuant to any other agreement or plan of the Company to which Executive is
entitled to any payment or benefit would be subject to additional taxes and
interest under Section 409A of the Code if Executive’s receipt of such payment
or benefit is not delayed until the Section 409A Payment Date, then such payment
or benefit shall not be provided to Executive (or Executive’s estate, if
applicable) until the Section 409A Payment Date (and, at that time, Executive
shall also receive interest thereon from the date such payment or benefit would
have been provided in the absence of this paragraph until the date of receipt of
such payment or benefit at the short term applicable federal rate as in effect
as of the termination date). The payment and benefit delay requirement described
in this paragraph (the “Delayed Payment Restriction”) shall not apply to any
payment or benefit otherwise described in the first sentence of this paragraph
if another provision of this Agreement is intended to cause Executive’s receipt
of such payment or benefit to satisfy the requirements of Section
409A(a)(2)(B)(i) of the Code. For purposes of this Agreement, “Section 409A
Payment Date” shall mean the earlier of (1) the date of Executive’s death or (2)
the date which is six (6) months after the date of termination of Executive’s
employment with the Company.

 

(c)             Separation from Service. Amounts payable hereunder upon
Executive’s termination or severance of employment with the Company that
constitute deferred compensation under Section 409A of the Code shall be paid
upon Executive’s “separation from service” within the meaning of Section 409A of
the Code.

 

(d)             Separate Payments and Benefits. Any rights to payments and
benefits under this Agreement shall be treated as rights to separate payments
for purposes of Section 409A of the Code.

 

(e)             Reimbursements and In-Kind Benefits. All reimbursements and
in-kind benefits provided under this Agreement that constitute nonqualified
deferred compensation under Section 409A of the Code, including, without
limitation, continued medical, dental and life coverages, indemnification rights
(but only to the extent such rights exceed the indemnification rights that are
exempt from Section 409A of the Code), Company advance of any non-indemnifiable
expenses, Company-paid Independent Counsel, expenses of adjudication of
indemnification and reimbursement rights disputes, and expenses for resolution
of Disputes shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirements that:

 



 22 

 

 

(i)             any reimbursement for expenses incurred or provision of in-kind
benefits is during the lifetime of Executive and/or the lifetime of Executive’s
spouse, if applicable or such shorter period of time as is provided with respect
to each particular right to reimbursement in-kind benefits pursuant to the
preceding provisions of this Agreement;

 

(ii)            the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year (except as otherwise permitted under the regulations promulgated pursuant
to Section 409A of the Code for reimbursement arrangements that are subject to
Section 105(b) of the Code (relating to medical care reimbursements));

 

(iii)           the reimbursement of an eligible expense will be made on or
before the last day of the next full calendar year following the year in which
the expense is incurred; and

 

(iv)           the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

With respect to any rights to reimbursements or in-kind benefits that are
triggered by Executive’s separation from service and are subject to Section 409A
of the Code, except any in-kind benefits to which the Fair Market Value Payment
Requirement applies, such reimbursements or in-kind benefits shall also be
subject to the Delayed Payment Restriction to the extent applicable under
Section 7.2(b).

 

(f)             Fair Market Value Payment Requirement. To the extent that any
benefits required to be continued pursuant to Section 5.1(e) (but only in the
event of Executive’s termination in the event of his Disability) or 5.2(f) that
are provided to Executive and his spouse during the first six (6) months
following Executive’s termination of employment have an aggregate value in
excess of the applicable dollar amount under Section 402(g)(1)(B) of the Code
for the year in which such termination occurs, Executive shall pay to the
Company, at the time such benefits are provided, the fair market value of such
benefits (such payment obligation of Executive, the “Fair Market Value Payment
Requirement”) and the Company shall reimburse Executive (with interest thereon
at the short term applicable federal rate in effect as of the termination date)
for any such payment(s) not later than the fifth (5th) day following the
expiration of such six (6) month period.

 



 23 

 

 

(g)             Period of Payment. In the event that a payment under this
Agreement is due within a period of time following a stated event, Executive
shall not be permitted, directly or indirectly, to designate the taxable year of
payment.

 

(h)             Restricted Stock Dividends. Notwithstanding anything to the
contrary in any agreement relating to awards of restricted stock, any dividends
relating to shares of restricted stock that are subject to vesting requirements
shall be paid by the fifteenth (15th) day of the third (3rd) month following the
date that the right to such dividends vests.

 

(i)              References to Section 409A. References in this Agreement to
Section 409A of the Code include both that section of the Code itself and any
regulations and authoritative guidance promulgated thereunder.

 

Section 7.3              Section 457A of the Code. Notwithstanding that both
Nabors Delaware and Nabors Bermuda are parties to this Agreement, certain
portions of Executive’s compensation provided under this Agreement, as
specifically identified within the provisions of this Agreement (including,
without limitation, all compensation that may be provided pursuant to Article V
of this Agreement) (the “Nabors Delaware Compensation”), are solely provided by
Nabors Delaware as compensation for Executive’s services to Nabors Delaware,
with the intent that Nabors Delaware be the sole “sponsor” of such compensation
within the meaning of Section 457A of the Code and the authoritative guidance
promulgated thereunder. The Nabors Delaware Compensation shall be solely the
obligation of Nabors Delaware and Nabors Bermuda shall not be obligated to
provide, nor shall it be the guarantor of or otherwise responsible for, any of
the Nabors Delaware Compensation. Further, notwithstanding anything to the
contrary in Section 3.1(c), Section 3.1(f), Section 3.2(a) or Section 3.2(d),
any compensation that would potentially be subject to Section 457A of the Code
were such compensation to be provided by Nabors Bermuda or any entity that is a
nonqualified entity within the meaning of Section 457A of the Code shall be
provided solely by Nabors Delaware and, if necessary to support an allocation of
such compensation to Nabors Delaware for U.S. federal income tax principles,
Nabors Bermuda shall be allocated and become obligated to provide a portion of
compensation otherwise payable by Nabors Delaware under this Agreement that does
not constitute nonqualified deferred compensation within the meaning of Section
457A of the Code, which has a value equal to the value of the benefit that
Nabors Bermuda would otherwise have provided. Nabors Delaware and Nabors Bermuda
shall cooperate to conform the allocation for tax purposes of the compensation
payable pursuant to this Agreement to the intent described in this Section 7.3.

 

Section 7.4              Assignability; Binding Nature. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors, heirs (in the case of Executive), and assigns. No rights or
obligations of Nabors Bermuda or Nabors Delaware under this Agreement may be
assigned or transferred by Nabors Bermuda or Nabors Delaware except that such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation in which Nabors Bermuda and/or Nabors Delaware, as applicable, is
not the continuing entity, or the sale or liquidation of all or substantially
all of the assets of Nabors Bermuda or Nabors Delaware, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of Nabors Bermuda or Nabors Delaware, as applicable, and such assignee or
transferee assumes the liabilities, obligations and duties of Nabors Bermuda and
Nabors Delaware, as contained in this Agreement, by written contract. Nabors
Bermuda and Nabors Delaware each further agree that, in the event of a sale of
assets or liquidation as described in the preceding sentence, they shall each
take whatever action they legally can in order to cause such assignee or
transferee to expressly assume the liabilities, obligations and duties of each
of Nabors Bermuda and Nabors Delaware hereunder. No rights or obligations of
Executive under this Agreement may be assigned or transferred by Executive other
than his rights to compensation and benefits.

 



 24 

 

 

Section 7.5              Representation. Each of Nabors Bermuda and Nabors
Delaware represent and warrant that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it or and any other person,
firm or organization. Executive represents that no agreement between him and any
other person, firm or organization would be violated by the performance of his
obligations under this Agreement.

 

Section 7.6              Entire Agreement. This Agreement contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the Parties with
respect thereto. This Agreement hereby amends and replaces the Amended
Employment Agreement.

 

Section 7.7              Amendment or Waiver. No provision in this Agreement may
be amended unless such amendment is agreed to in writing and signed by Executive
and an authorized officer of each of Nabors Bermuda and Nabors Delaware. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Executive or an authorized officer of each of Nabors Bermuda and Nabors
Delaware, as the case may be.

 

Section 7.8              Severability. In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, in whole or in part, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.

 

Section 7.9              Survivorship. The respective rights and obligations of
the Parties hereunder shall survive any termination of this Agreement pursuant
to their terms. For the avoidance of doubt, no termination of Executive’s
employment and no termination of this Agreement shall affect Executive or the
obligation of the Company under Sections 4.2, Section 7.1 or Section 7.12
hereof.

 

Section 7.10            Beneficiaries/References. Executive shall be entitled,
to the extent permitted under any applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.

 

Section 7.11            Governing Law/Jurisdiction. This Agreement shall be
governed by and construed and interpreted in accordance with the laws of
Delaware without reference to principles of conflict of laws.

 



 25 

 

 

Section 7.12            Resolution of Disputes. Any disputes arising under or in
connection with this Agreement (including any action by Executive to enforce
compliance or specific performance with respect to this Agreement) shall at the
election of Executive or the Company, be resolved by binding arbitration, to be
held in Houston, Texas in accordance with the rules and procedures of the
American Arbitration Association before three (3) arbitrators. Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. Nothing herein shall preclude either party from seeking
provisional remedies in aid of arbitration, such as a temporary restraining
order or preliminary injunction, from a court of competent jurisdiction. Costs
of the arbitration or litigation, including, without limitation, reasonable
attorneys’ fees of both Parties, shall be borne equally by the Company and
Executive. Pending the resolution of any arbitration or court proceeding, the
Company shall continue payment of all amounts due Executive under this Agreement
consistent with past practice and all benefits to which Executive is entitled at
the time the dispute arises.

 

Section 7.13            Notices. Any notice given to a Party shall be in writing
and shall be deemed to have been given when delivered personally or sent by
certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the Party concerned at the address indicated below or to such
changed address as such Party may subsequently give such notice of:

 

If to Nabors Bermuda:

 

Nabors Industries Ltd.

P.O. Box HM3349

Hamilton, HMPX

Bermuda

Attention: Secretary

 

If to Nabors Delaware:

 

Nabors Industries, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 77067

Attention: Secretary

 

If to Executive:

 

Mr. William Restrepo

c/o Executive’s current home address

as reflected in Executive’s personnel file

 

Section 7.14            Headings. The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement. All uses of the
words “including” or “include” shall be deemed to be followed by the words
“without limitation.”

 

Section 7.15            Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same Agreement. The Agreement shall
not be considered a valid Agreement until it has been acknowledged by the
Corporate Secretary of Nabors Bermuda.

 



 26 

 

 

Section 7.16            Withholding of Taxes and Other Items. The Company may
withhold from any compensation or benefits payable under this Agreement all
federal, state, city or other taxes as may be required pursuant to any law or
governmental regulation or ruling.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

  NABORS INDUSTRIES LTD.           By: /s/ Mark D. Andrews     Name: Mark D.
Andrews     Its: Corporate Secretary           NABORS INDUSTRIES, INC.          
By: /s/ Anthony G. Petrello     Name: Anthony G. Petrello     Its: Chairman,
President & Chief Executive Officer           EXECUTIVE           /s/William
Restrepo   William Restrepo

 



 27 

